Case 2:20-cv-00139-JRG-RSP Document 1 Filed 05/06/20 Page 1 of 10 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 DEEP WEB, L.L.C.,

                         Plaintiff,
                                                            Civil Action No. 2:20-cv-139
                 v.
                                                            JURY TRIAL DEMANDED
 KAKAO CORPORATION

                         Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

        This is an action for patent infringement in which Deep Web, L.L.C. (“Plaintiff”) makes

the following allegations against Kakao Corporation. (“Defendant”):

                                            PARTIES

        1.      Deep Web, L.L.C. is a Texas limited liability company with a principle place of

business located at 13313 SE 51st St. Bellevue, WA 98006.

        2.      Kakao Corporation is a South Korea corporation organized with its principal

place of business located at 242, Cheomdan-ro, Jeju-si, Jeju-do, 63309, South Korea. Kakao

Corporation may be served through the service of process provisions of The Hague Convention.

                                 JURISDICTION AND VENUE

        3.      This is an action for infringement of a United States patent arising under 35 U.S.C.

§§ 271(a)-(b), 281, and 284 - 85. This Court has subject matter jurisdiction over this action under

28 U.S.C. §1331 and §1338(a).

        4.      Venue is proper in this district under 28 U.S.C. §§ 1391(c) and 1400(b). On

information and belief, Defendant has transacted business in this district, and has committed acts

of patent infringement in this district.
Case 2:20-cv-00139-JRG-RSP Document 1 Filed 05/06/20 Page 2 of 10 PageID #: 2



          5.    Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process and/or the Texas Long Arm Statute, due at least to Defendant’s

substantial business in this forum, including: (i) at least a portion of the infringements alleged

herein; and (ii) regularly doing or soliciting business, engaging in other persistent courses of

conduct, and/or deriving substantial revenue from goods and services provided to individuals in

Texas and in this district.

                                  THE DEEP WEB PATENTS


          6.    On April 6, 2010, United States Patent No. 7,693,956 (the “’956 Patent”) was duly

and legally issued by the United States Patent and Trademark Office for an invention entitled

“Accessing Deep Web Information Using a Search Engine.” A true and correct copy of the ’958

Patent is attached hereto as Exhibit A.

          7.    Plaintiff is the owner by assignment of the ’956 Patent, with all rights in and to that

patent.

          8.    Michael Z. Moricz and John R. Kasha, Jr. are listed as listed as the inventors of the

’956 Patent.

          9.    The ’956 Patent is valid and enforceable.

          10.   At the time of the invention, the ’956 Patent recognized problems with existing

search engines indexing the information found on static web pages. Exhibit A at 1:22-24.

Typically, existing search engines saved the URL of the web page as well as one or more keywords

from the text of the web page. Id. at 1:25-28. Deep web information is not typically contained on

static web pages, but rather produced in response to a specific query by a user and results in

dynamic web pages. Search engines themselves are deep websites. Id. at 31-35. Because of

search engines’ inability to provide deep web information, a user often finds himself not finding
Case 2:20-cv-00139-JRG-RSP Document 1 Filed 05/06/20 Page 3 of 10 PageID #: 3



the right information or having to re-enter the search criteria as query parameters of queries. Id.

1:39-43. The ’956 Patent solves this problem by providing not only a search answer page that

provides the relevant static web pages, but also the relevant dynamic web pages to be generated.

Id. 2:11-16. Furthermore, the ’956 Patent contemplates taking a user to the indexed dynamic web

page with the search criteria preserved. Id. 2:16-20.

          11.    On February 4, 2014, United States Patent No. 8,645,493 (the “’493 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention entitled

“Accessing Deep Web Information Using a Search Engine.” A true and correct copy of the ’493

Patent is attached hereto as Exhibit B.

          12.    Plaintiff is the owner by assignment of the ’493 Patent, with all rights in and to that

patent.

          13.    Michael Z. Moricz is listed as listed as the inventor of the ’493 Patent.

          14.    The ’493 Patent is valid and enforceable.

          15.    Among other things, the ’493 Patent calls for at least one of the search query

answers to include at least one input means of a query answer page and the page to be dynamically

generated by one of a subset of information locations in response to a query transmitted by the

search engine via the network to the one of the subset of information locations. Exhibit B at Claim

1. The at least another one of the answers do not include any input means, wherein the at least

another one of the answers is associated with a static information page that is not dynamically

generated. Id.

                                              COUNT I
Case 2:20-cv-00139-JRG-RSP Document 1 Filed 05/06/20 Page 4 of 10 PageID #: 4



                     INFRINGEMENT OF U.S. PATENT NO. 7,693,956

       16.     Defendant, directly or through its intermediaries, makes, uses, imports, sells, and/or

offers for sale products and/or systems that infringes claims 1 and 3 of the ’956 patent, i.e., the

Daum search engine (search.daum.net) (the “Accused Instrumentalities”).

       17.     Upon information and belief, Defendant has been and is now infringing claims 1

and 3 of the ’956 Patent in the State of Texas, in this Judicial District, and elsewhere in the United

States, by, among other things, directly or through intermediaries, making, using, selling and/or

offering for sale the Accused Instrumentalities, covered by one or more claims of the ’956 Patent

to the injury of Plaintiff. Defendant is directly infringing, literally infringing, and/or infringing

the ’956 Patent under the doctrine of equivalents. Defendant is thus liable for infringement of the

’956 Patent pursuant to 35 U.S.C. § 271(a).

       18.     When placed into operation by Defendant or its end users, the Accused

Instrumentalities infringe claim 1 of the ’956 Patent as they perform a computer implemented

method comprising: receiving by a search service computer server on the Internet, from a client

device having access to the Internet, a search request, wherein the search request includes one or

more search criteria and directs the search service computing server to search the Internet for a

plurality of information locations having information associated with the plurality of search

criteria; and returning to the client device, in response to the search request, by the search service

computing server, an answer page having a plurality of answers identifying a plurality of

information locations on the Internet having information associated with the one or more search

criteria, wherein at least a first of the answers associated with a first information page of a first

information location having information associated with the search criteria does not include any

input field displayed on the answer page, and at least a second of the answers associated with a

second information page of a second information location having information associated with the
Case 2:20-cv-00139-JRG-RSP Document 1 Filed 05/06/20 Page 5 of 10 PageID #: 5



search criteria includes at least one input field displayed on the answer page, the input field being

associated with the second information page; wherein the second answer is placed in the answer

page either ahead of or at a side of the first answer; wherein the second answer including at least

one input field further includes an index indexing to the second information location from which

the input field is generated, the index including the one or more search criteria and a set of one or

more associated parameters, and the set of one or more associated parameters including at least

one parameter variable corresponding to the at least one input field. See Exhibit C, Figs. 1-5;

        19.     When placed into operation by Defendant or its end users, the Accused

Instrumentalities infringe claim 3 of the ’956 Patent as it performs the method of claim 1, and

further, wherein the method further comprises transmitting a query to the second information

location with whose second information page the input field is associated, the query including one

or more query parameters, and the one or more query parameters including at least one value input

through the at least one input field. Id. at Fig. 4.

        20.     As a result of Defendant’s infringement of the ’956 Patent, Plaintiff has suffered

monetary damages and is entitled to a money judgment in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made of the

invention by Defendant, together with interest and costs as fixed by the court.

                                   COUNT II
                     INFRINGEMENT OF U.S. PATENT NO. 8,645,493

        21.     Defendant directly or through its intermediaries, makes, uses, imports, sells, and/or

offers for sale products and/or systems such as the Daum search engine (search.daum.net) (i.e., the

Accused Instrumentalities) that infringe claim 1 of the ’493 Patent.

        22.     Upon information and belief, Defendant has been and is now infringing claim 1 of

the ’493 Patent in the State of Texas, in this Judicial District, and elsewhere in the United States,
Case 2:20-cv-00139-JRG-RSP Document 1 Filed 05/06/20 Page 6 of 10 PageID #: 6



by, among other things, directly or through intermediaries, making, using, selling and/or offering

for sale the Accused Instrumentalities, covered by one or more claims of the ’493 Patent to the

injury of Plaintiff. Defendant is directly infringing, literally infringing, and/or infringing the ’493

Patent under the doctrine of equivalents. Defendant is thus liable for infringement of the ’493

Patent pursuant to 35 U.S.C. § 271(a).

       23.     When placed into operation by Defendant or its end users, the Accused

Instrumentalities infringe claim 1 of the ’493 Patent as they perform a method comprising:

receiving from a client device through a network, by a search engine operated by a computing

system, a search request, the search request including a plurality of search criteria; searching, by

the search engine, through a plurality of indexes indexing information available on a plurality of

information locations for information locations having information potentially associated with at

least one of the plurality of search criteria, wherein the information locations include publicly

networked information locations; and returning to the client device through the network, by the

search engine, an answer page having a plurality of answers, based at least in part on a result of

the searching, wherein the plurality of answers identifies a subset of the plurality of information

locations having information potentially associated with at least a one of the plurality of search

criteria, wherein at least one of the answers includes at least one input means of a query answer

page, wherein the query answer page is to be dynamically generated by one of the subset of

information locations in response to a query transmitted by the search engine via the network to

the one of the subset of information locations, wherein the query includes at least one parameter

value that is input by the user via the at least one input means, and wherein at least another one of

the answers do not include any input means, wherein the at least another one of the answers is
Case 2:20-cv-00139-JRG-RSP Document 1 Filed 05/06/20 Page 7 of 10 PageID #: 7



associated with a static information page that is not dynamically generated. Exhibit C at Figs. 1-

5.

                                        CLAIM III
                                  INDUCED INFRINGEMENT
       24.     Upon information and belief, Defendant has been and is now inducing the

infringement by its end users of the claims 1 and 3 of the ’956 Patent and claim 1 of the ’493 Patent

(collectively, the “Inducement Claims”) in the State of Texas , in this Judicial District, and

elsewhere in the United States by, among other things, making, using, selling, and/or offering for

sale the Accused Instrumentalities to the injury of Plaintiff. Defendant’s end users are directly

infringing, literally infringing, and/or infringing the Inducement Claims under the doctrine of

equivalents. Defendant is thus liable for infringement of the Inducement Claims pursuant to 35

U.S.C. § 271(b).

       25.     Defendant has had knowledge of at least the ’956 and ’493 Patents since at least

the filing of this complaint.

       26.     By advertising, selling, instruction and providing the Accused Instrumentalities to

end users wherein the Accused Instrumentalities infringe upon ordinary use by an end user,

Defendant specifically intended to induce infringement. Furthermore, Defendant remains aware

that these normal and customary activities would infringe the Inducement Claims. Defendant has

had knowledge of the ’956 and ’493 Patents since the filing of this complaint, and actually induces

others, such end-use customers, to directly infringe by using, selling, supplying, and or distributing

the Accused Instrumentalities within the United States. Defendant is aware since the filing of this

Complaint, that such actions would induce actual infringement

       27.     As shown above, Defendant have and continues to directly infringe the Inducement

Claims by its end users in accordance with 35 U.S.C. § 271(b).
Case 2:20-cv-00139-JRG-RSP Document 1 Filed 05/06/20 Page 8 of 10 PageID #: 8



       28.     As shown above, Defendant and its end users have engaged in and currently engage

in activities that constitute direct infringement of the Inducement Claims.

       29.     As shown above, the operation and use by Defendant or its end users of the Accused

Instrumentalities constitutes direct infringement of the Inducement Claims.

       30.     Defendant’s affirmative act of selling and/or offering for sale the Accused

Instrumentalities and providing instruction, advertisement of the infringing features, and support

for the Accused Instrumentalities have induced and continues to induce Defendant’s end users to

use the Accused Instrumentalities in its normal and customary way to infringe the Inducement

Claims.

       31.     Additionally, for example, in connection with the sale and/or offering for sale of

the Accused Instrumentalities, Defendant provides instructions to end-use customers regarding the

user and operation of the Accused Instrumentalities. When end-users follow such instructions and

support, they directly infringe the Inducement Claims. Defendant knows or should have known

that by providing such instructs and support, resellers and end-use customers follow these

instructions and support and directly infringe the Inducement Claims.

       32.     Accordingly, Defendant has performed and continues to perform acts that

constitute indirect infringement, and would induce actual infringement, with the knowledge of the

Inducement Claims and with the knowledge or willful blindness to the fact that the induced acts

would constitute infringement.

                                    PRAYER FOR RELIEF

       Plaintiff requests that the Court find in their favor and against Defendant, and that the

Court grant Plaintiff the following relief:

       a.      Judgment that one or more claims of the ’956 and ’493 Patents have been

infringed, either literally and/or under the doctrine of equivalents, by Defendant;
Case 2:20-cv-00139-JRG-RSP Document 1 Filed 05/06/20 Page 9 of 10 PageID #: 9



        b.      Judgment that Defendant accounts for and pay to Plaintiff all damages and costs

incurred by Plaintiff, caused by Defendant’s infringing activities and other conduct complained

of herein;

        c.      That Plaintiff be granted pre-judgment and post-judgment interest on the damages

caused by Defendant’s infringing activities and other conduct complained of herein;

        d.      That this Court declare this an exceptional case and award Plaintiff reasonable

attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and

        e.      That Plaintiff be granted such other and further relief as the Court may deem just

and proper under the circumstances.

                                 DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury

or any issues so triable by right.

        DATED May 6, 2020.                            Respectfully submitted,

                                                              By: /s/ Hao Ni
                                                              Hao Ni
                                                              Texas Bar No. 24047205
                                                              hni@nilawfirm.com
                                                              Timothy T. Wang
                                                              Texas Bar No. 24067927
                                                              twang@nilawfirm.com
                                                              Neal G. Massand
                                                              Texas Bar No. 24039038
                                                              nmassand@nilawfirm.com
                                                              Stevenson Moore V
                                                              Texas Bar No. 24076573
                                                              smoore@nilawfirm.com

                                                              Ni, Wang & Massand, PLLC
                                                              8140 Walnut Hill Ln., Ste. 500
                                                              Dallas, TX 75231
                                                              Tel: (972) 331-4600
                                                              Fax: (972) 314-0900
Case 2:20-cv-00139-JRG-RSP Document 1 Filed 05/06/20 Page 10 of 10 PageID #: 10



                                                ATTORNEY FOR PLAINTIFF
                                                DEEP WEB L.L.C.
